Case: 21-60050
  Case:           Document: 00515782964
         1:21-cv-00004-GHD-DAS               Page:
                                Doc #: 9 Filed:    1 Date
                                                03/17/21 1 of Filed: 03/16/2021
                                                              1 PageID   #: 6




           United States Court of Appeals
                for the Fifth Circuit
                                 ___________

                                  No. 21-60050
                                 ___________                         A True Copy
                                                                     Certified order issued Mar 16, 2021

   In re: Dewayne Dearing,                     1:21cv4               Clerk, U.S. Court of Appeals, Fifth Circuit


                                                                          Movant.
                    ____________________________

             Authorization to file Successive Habeas Corpus Petition
                   ____________________________

   CLERK’S OFFICE:

          Authorization to file a successive habeas corpus petition is dismissed
   for failure to comply with this Court’s notice of January 25, 2021.
                                              LYLE W. CAYCE
                                              Clerk of the United States Court
                                              of Appeals for the Fifth Circuit


                                     By: _________________________
                                            Majella A. Sutton, Deputy Clerk

                       ENTERED AT THE DIRECTION OF THE COURT
